   Case 1:20-cv-02031-JSR Document 60-1 Filed 06/26/20 Page 1 of 7




                        EXHIBIT 1
TO THE DECLARATION OF STEPHEN G. TOPETZES
IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 1:20-cv-02031-JSR Document 60-1 Filed 06/26/20 Page 2 of 7
Case 1:20-cv-02031-JSR Document 60-1 Filed 06/26/20 Page 3 of 7
Case 1:20-cv-02031-JSR Document 60-1 Filed 06/26/20 Page 4 of 7
Case 1:20-cv-02031-JSR Document 60-1 Filed 06/26/20 Page 5 of 7
Case 1:20-cv-02031-JSR Document 60-1 Filed 06/26/20 Page 6 of 7
Case 1:20-cv-02031-JSR Document 60-1 Filed 06/26/20 Page 7 of 7
